UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2197


NELLIE VICTORIA LISLE, a/k/a Victoria Royal,

                Plaintiff - Appellant,

          v.

SOCIAL SECURITY ADMINISTRATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:12-cv-00610-GEC)


Submitted:   February 27, 2014            Decided:   March 4, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nellie   Victoria   Lisle,   Appellant  Pro Se.    Pongthawee
Chulirashaneekorn, Special Assistant United States Attorney,
Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Nellie    Victoria    Lisle     appeals    the     district    court’s

order   affirming   as    supported       by   substantial      evidence      the

Commissioner of Social Security’s adoption of the Administrative

Law Judge’s denial of disability benefits.            We have reviewed the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.               Lisle v. Soc. Sec.

Admin., 7:12-cv-00610-GEC (W.D. Va. Aug. 16, 2013).                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials      before    this    court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                      2